UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 02-7749



In Re: JAMES D. LYONS,

                                                         Petitioner.



       On Petition for Writ of Mandamus.   (CA-02-467-5-F3)


Submitted:   February 14, 2003             Decided:   March 12, 2003


Before WIDENER, NIEMEYER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James D. Lyons, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James D. Lyons has filed a petition for a writ of mandamus,

asking this court to direct the district court to rule on his

Motion to Expedite Service of Complaint and Injunction and further

proceed with his action pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), based on

undue delay. Lyons’s action has been pending in the district court

since July 2002.       We find that mandamus relief is not warranted

because there has been no undue delay.          Accordingly, although we

grant leave to proceed in forma pauperis, we deny Lyons’s petition

for a writ of mandamus.      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                          PETITION DENIED




                                      2